Citation Nr: 0733746	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-20 711	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for disability of the right 
eye due to injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1980 
to December 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that decision, the RO, among 
other things, denied service connection for residuals of a 
right eye injury.

Several other issues were appealed to the Board in addition 
to the right eye issue, including entitlement to service 
connection for hearing loss, residuals of a right foot 
fracture, a left little finger disability, hemorrhoids, a 
skin disability, and a heart disability.  The veteran also 
appealed increased rating claims pertaining to prostatitis 
and pes planus.

In July 2007, the veteran testified at a hearing before the 
Board.  At that time, the veteran indicated that he no longer 
desired to pursue an appeal of the issues developed by the RO 
for appellate review other than the claim of service 
connection for disability due to a right eye injury.  
Therefore, the Board finds that the appeal of the other 
claims has been withdrawn.  See 38 C.F.R. § 20.204 (2007).

At the hearing, the veteran submitted additional evidence to 
the Board in the form of treatment records from Hill Air 
Force Base.  The veteran did not waive review of the evidence 
by the agency of original jurisdiction.  See 38 C.F.R. 
§ 20.1304(c) (2007).  Nevertheless, the treatment records are 
duplicates of records previously submitted to the RO.  The RO 
noted the evidence in its most recent statement of the case, 
dated in May 2007.  Thus, the evidence that was submitted at 
the hearing does not constitute additional pertinent 
evidence.  Consequently, despite the veteran's intent to have 
the RO review the duplicative evidence, the Board finds that 
remand to the RO for a supplemental statement of the case is 
not required.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2007).




FINDING OF FACT

The veteran does not have residual disability of a right eye 
injury sustained during his active military service.


CONCLUSION OF LAW

The veteran does not have a right eye disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through a September 2003 notice letter, 
the RO notified the veteran and his representative of the 
information and evidence needed to substantiate his claim.  
While the notice did not refer to criteria for assigning a 
disability rating or an effective date, see Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), neither of these 
questions is now before the Board.  Consequently, a remand of 
the service connection issue is not necessary.

The Board also finds that the September 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
The veteran was also told that it was his responsibility to 
support his claim with appropriate evidence and to submit any 
military medical records in his possession.  Consequently, 
the Board finds that the veteran has been put on notice to 
submit any pertinent evidence that he may possess.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file.  Records 
from Tyndall Air Force Base and Hill Air Force Base have also 
been obtained.  Additionally, in December 2003, the veteran 
was provided a VA examination in relation to his claim, the 
report of which is of record.  Furthermore, as noted in the 
introduction, the veteran was afforded a hearing before the 
Board in July 2007, the transcript of which is also of 
record.  Significantly, the veteran has not otherwise alleged 
that there are any outstanding medical records probative of 
his claim on appeal that need to be obtained.



II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  The veteran 
contends that he has residual disability of the right eye 
from an injury during active military service and he should 
therefore be granted service connection.

A review of the veteran's service medical records reveals 
that he was struck in the right eye by a harness clip on 
February 22, 1996.  He was diagnosed with a corneal abrasion 
of the right eye.  An entry in the records from the following 
day indicates that the veteran had a superficial corneal 
abrasion of the right eye that was resolving as expected.  
The veteran had normal vision and the abrasion was not in the 
field of vision.  He was released to return to flying status.  
Subsequent in-service eye examinations were normal except for 
instances of eye irritation and conjunctivitis in July 1998 
and August 2001.

Post-service medical records show that the veteran underwent 
VA examination in December 2003.  The examiner noted a 
history of an injury to the right eye.  On examination, the 
veteran had 20/20 vision.  External and ophthalmoscopic 
examinations were within normal limits.  The examiner 
provided a diagnosis of a normal examination.

Records from Tyndall Air Force Base and Hill Air Force Base 
indicate that the veteran first sought treatment for his 
right eye in December 2004.  It was noted that he had a 
history of a foreign body in the right eye.  In a December 
2004 consultation report, the veteran reported symptoms of 
blurred spots, flashing lights, floaters, headaches, eye 
pain, and a dull ache.  On examination, the veteran had 20/15 
vision, full visual fields, normal lids, and no obvious angle 
widening.  Diagnoses of possible angle recession glaucoma, 
elevated right eye pressure, and myelinated nerve fiber layer 
were provided.  A January 2005 record indicated that the 
veteran had a history of right eye trauma.  Angle recession 
of the right eye was negative.  A February 2005 letter from 
M.S., M.D., reflected normal vision and a history of an 
accident in the military.  Dr. M.S. stated that blunt trauma 
can cause angle recession glaucoma.

In July 2005, the veteran was examined by B.H., M.D.  The 
veteran presented a history of blunt trauma to the right eye 
with symptoms of discomfort and pain.  Dr. B.H. reported that 
the veteran had 20/20 vision.  His corneas were clear and 
there was no angle recession seen and no angle injury.  The 
veteran had some myelinated nerve fiber layer along the 
inferior arcade of the right eye, which Dr. BH. stated was 
normal.  Dr. B.H. diagnosed the veteran with no serious 
ocular abnormalities although he had some relative 
enophthalmos of the right eye.  He gave the opinion that the 
myelinated nerve fiber layer was a congenital anomaly and was 
of no concern.  Dr. B.H. stated that he presumed the veteran 
probably had a blow-out fracture at the time of his injury a 
decade ago.  He stated that the veteran may have some 
discomfort in his right eye due to residual adhesions from 
whatever blow-out fracture he had.  Otherwise, the veteran's 
right eye was in good shape and Dr. B.H. did not suspect any 
long-term trouble.

Based on the evidence of record, the Board finds that service 
connection for residuals of a right eye injury is not 
warranted.  Although the veteran experienced an injury to the 
right eye during active military service, the medical 
evidence does not show that there is any residual disability 
due to the injury.  The service medical records indicate that 
the corneal abrasion of the right eye was superficial and it 
was resolving as expected within a day.  Multiple eye 
examinations since the injury were normal and regularly 
reflected normal vision and vision fields.  The December 2003 
VA examiner found no residual disability as he reported a 
normal eye examination.  Thus, although service connection 
may be awarded for an unhealed eye injury, see 38 C.F.R. 
§ 4.84a (Diagnostic Code 6009) (2007), the evidence shows 
that the veteran does not have an unhealed eye injury related 
to military service in this case.

Additionally, while the December 2004 consultation report and 
the February 2005 letter from Dr. M.S. suggest that the 
veteran could possibly have angle recession glaucoma from his 
right eye injury, such a diagnosis was never established.  
Dr. B.H. specifically ruled out angle recession and there is 
no medical evidence that the veteran suffers from any form of 
glaucoma.  Service connection is not awarded for speculative 
or possible future disability, but rather current disability.  
Consequently, the veteran may not be awarded service 
connection for potential complications of a right eye injury 
that never materialized.  Moreover, while Dr. G.H. intimated 
that the veteran may have discomfort from residuals of a 
blow-out fracture, there is no evidence in the service 
medical records that the veteran had such a fracture.  Only a 
superficial corneal abrasion was noted.  This opinion is 
therefore based on an inaccurate factual premise and is 
therefore of no evidentiary value.

The medical evidence does reflect a diagnosis of a myelinated 
nerve fiber layer of the right eye.  However, this condition 
has not been linked to the veteran's right eye injury by 
competent medical evidence.  In fact, Dr. B.H. stated that 
the condition was a congenital anomaly and of no concern.  
The Board notes that congenital or developmental defects are 
not diseases or injuries within the meaning of the 
legislation concerning service connection.  38 C.F.R. 
§ 3.303(c).  Consequently, it is not a disability for which 
service connection may be granted.

The Board has considered the veteran's written contentions 
and hearing testimony with regard to his claim of service 
connection.  While the Board does not doubt the sincerity of 
the veteran's belief that he has disability of the right eye 
related to an injury in service, as a lay person without the 
appropriate medical training or expertise, he simply is not 
competent to provide a probative opinion on a medical 
matter-such as the diagnosis or etiology of a current 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For all the foregoing reasons, the Board finds that the claim 
of service connection for residuals of a right eye injury 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim of service connection, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001).


ORDER

Service connection for disability due to a right eye injury 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


